United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, LYNCHBURG
REGIONAL AIRPORT, Lynchburg, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-432
Issued: September 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 1, 2008 appellant, through her representative, filed a timely appeal from a
May 28, 2008 merit decision of the Office of Workers’ Compensation Programs and an
October 17, 2008 decision of an Office hearing representative denying her claim for fact of
injury. Pursuant to 5 U.S.C. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
the case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty on March 6, 2008, as alleged.

FACTUAL HISTORY
On April 7, 2008 appellant, then a 39-year-old transportation security officer, filed a
traumatic injury claim alleging that on March 6, 2008 she experienced intense pain in her
shoulders and back while lifting bags at a checkpoint. She claimed that she had difficulty
operating the x-ray machine. The employing establishment controverted the claim and stated
that reports indicated that appellant pulled a muscle from coughing due to bronchitis.
Appellant submitted several medical reports dated September 10 through 25, 2007
addressing a left shoulder injury.
By letter dated April 23, 2008, the Office notified appellant of the deficiencies in her
claim and requested that she provide additional information.
In a March 11, 2008 medical report, Dr. Susan D. Hundley, Board-certified in family
medicine, noted appellant’s complaints of right arm pain with numbness and tingling in her right
hand. Physical examination revealed limited range of motion with abduction of 35 to 50 degrees
and pain with internal and external rotation. Pain was also present in the trapezius and
rhomboids up the side of the head. Dr. Hundley opined that compression and rotation of the
cervical spine were suggestive of nerve root compression and that symptoms radiating down into
the right index finger were suggestive of C5-6 radiculopathy. She diagnosed cervical spine
radiculopathy.
A March 19, 2008 magnetic resonance imaging (MRI) scan of appellant’s cervical spine
revealed degenerative disc disease primarily at C5-6 and C6-7 and slight narrowing of the canal
space with slight effacement of the cord at C6-7 secondary to a disc or osteophyte complex.
Lesser degenerative changes were also seen at C5-6. Dr. Kevin O. Hicks, a Board-certified
diagnostic radiologist, noted that clinical indications were a lifting injury, posterior neck pain
and bilateral shoulder pains.
On March 25, 2008 Dr. Hundley reviewed appellant’s MRI scan and diagnosed cervical
spine radiculopathy due to pathology at C5-6 and C6-7. She stated that it was unclear whether
the injury was actually a workers’ compensation injury, although appellant believed that it
should be covered as such.
In an April 17, 2008 report, Dr. Hundley stated that a cervical spine epidural injection
improved appellant’s symptoms. She advised appellant to return for another epidural, physical
therapy and a follow-up evaluation with a neurosurgeon when workers’ compensation was
available. In an April 17, 2008 health care provider certification, Dr. Hundley diagnosed right
cervical spine radiculopathy with pathology at C5-6 and C6-7. She indicated that the condition
commenced on February 11, 2006 with symptoms of parasthesias and numbness and
progressively worsened for approximately 30 months. Dr. Hundley indicated that appellant was
unable to work pending a neurological evaluation.
By decision dated May 28, 2008, the Office denied appellant’s claim on the grounds that
the medical evidence was insufficient to establish that she sustained an injury causally related to
her employment activities on March 6, 2008.

2

On June 23, 2008 appellant requested an oral hearing before an Office hearing
representative. On August 18, 2008 she requested that the oral hearing be changed to a review of
the written record.
In a May 14, 2008 report, Dr. Hundley stated that appellant experienced paresthesias,
diminished sensation in the right hand and diminished abduction with minimal improvement
after two steroid epidurals. She also noted symptoms including lower extremity paresthesias, left
foot numbness, hip pain and bilateral thoracic and lumbar pain suggestive of radicular-type
symptoms.
On June 3, 2008 Dr. Richard A. Bendall, Jr., Board-certified in family medicine, stated
that appellant presented with a workers’ compensation claim related to cervical and lumbar pain.
He noted the history that she was working as a checker at the airport and lifted heavy bags
resulting in an injury to her back and upper neck in February 2006. Appellant sustained a
gradual worsening of right shoulder pain and hand numbness and her current symptoms included
low back pain, right shoulder and neck pain and numbness in both feet and arms. She also
experienced spasms bilaterally in her legs and feet. Dr. Bendall diagnosed lower spine and
cervical osteoarthritis with diagnostic showing early nerve compression in both areas. He opined
that appellant injured her upper and lower back in February 2006 at the employing
establishment. Dr. Bendall stated that it was obvious that lifting heavy boxes and baggage at the
airport could have caused or aggravated her neck injury. He repeated that it was possible that
appellant’s injury occurred while she was working at the employing establishment.
By decision dated October 17, 2008, the Office hearing representative affirmed the
May 28, 2008 decision finding that appellant did not submit sufficient medical evidence to
establish the causal relationship between her back and neck conditions and the March 6, 2008
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of proof to establish the essential elements of her claim by the weight of the evidence,2
including that she sustained an injury in the performance of duty and that any specific condition
or disability for work for which she claims compensation is causally related to that employment
injury.3 As part of her burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.4 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,

1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
3

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
4

G.T., supra note 3; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

3

the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.6
ANALYSIS
The issue is whether appellant established that she sustained an injury on March 6, 2008
while lifting bags at a checkpoint. The Board finds she has not met her burden of proof.
Appellant submitted medical reports from Dr. Hundley dated March 11 through
May 14, 2008. In the March 25, 2008 report, she diagnosed cervical spine radiculopathy and
stated that it was unclear whether this condition was actually a workers’ compensation injury.
Dr. Hundley merely noted that appellant believed that her condition should be covered as an
employment injury. On April 17, 2008 she indicated that appellant’s condition commenced on
February 11, 2006 and continued for approximately 30 months. Dr. Hundley did not otherwise
remark on the cause of appellant’s cervical or back injury or whether the condition was work
related.
The Board finds that Dr. Hundley’s reports are insufficient to establish appellant’s claim
of a March 6, 2008 employment injury. She did not provide a rationalized medical opinion
explaining the cause of appellant’s injury or its relationship to the March 6, 2008 employment
event.7 Rather, Dr. Hundley reported that appellant’s injury commenced in February 2006, two
years prior to the March 6, 2008 work incident.8 In this regard she did not address whether
appellant had preexisting degenerative disease or whether the accepted incident at work had
aggravated her conditions. Dr. Hundley questioned whether appellant’s condition was related to
her employment and stated that she was unsure whether the condition should be covered as a
workers’ compensation injury. The fact that appellant believed that her injury should be covered
by workers’ compensation is not sufficient to establish caused relationship.9

5

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

6

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
7

See T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008).

8

See C.B., 60 ECAB ___ (Docket No. 08-1583, issued December 9, 2008).

9

See Robert Broome, 55 ECAB 339 (2004).

4

The diagnostic test reports dated March 19 and May 23, 2008 are also insufficient to
establish causation. Although Dr. Hicks noted in the March 19, 2008 report that clinical
indications of appellant’s condition was a lifting injury, he did not otherwise describe the lifting
incident or how it caused or aggravated her condition. Therefore, these reports are of diminished
probative value.10
On June 3, 2008 Dr. Bendall diagnosed lower spine and cervical osteoarthritis with early
nerve compression. He provided a history that appellant injured her neck and back in
February 2006, while working as a checker at the airport due to lifting heavy bags. Dr. Bendall
opined that obviously her lifting of heavy boxes and baggage at the airport could have caused or
aggravated her neck injury. The Board finds these reports are insufficient to establish appellant’s
claim. The issue on appeal is whether appellant sustained an injury on March 6, 2008 while
lifting bags at work.11 Dr. Bendall only addressed a February 2006 injury and did not provide
any opinion regarding the March 6, 2008 incident. Further, his opinion is speculative and lacks
medical rationale on the issue of causation, which renders his opinion of diminished probative
value.12 Similarly, the medical reports dated September 10 through 25, 2007 predate the claimed
work event and are not relevant to whether the March 6, 2008 incident caused an injury.13
The Board finds that appellant did not submit sufficient medical evidence to support her
claim that she sustained an injury on March 6, 2008.
CONCLUSION
The Board finds that appellant did not establish that she sustained an injury in the
performance of duty on March 6, 2008 as alleged.

10

See Conrad Hightower, 54 ECAB 796 (2003).

11

The Board notes that the record contains a traumatic injury claim, Form CA-1, for an alleged February 11, 2006
employment injury about the left shoulder and back resulting from appellant performing her employment duties in
her capacity as a transportation security officer. However, the Board’s jurisdiction is limited to the deliberation of
appeals from final decisions of the Office. The only issue addressed by the Office in the May 28 and October 17,
2008 decisions is whether the accepted March 6, 2008 work event resulted in an injury. Thus, the Board does not
have jurisdiction over the issue of whether appellant sustained a work injury on February 11, 2006. See 20 C.F.R.
§ 501.2(c). See also J.P., 58 ECAB ___ (Docket No. 06-1274, issued January 29, 2007).
12

See S.E., 60 ECAB ___ (Docket No. 08-2214, issued May 6, 2009); D.D., 57 ECAB 734 (2006).

13

See Robert Broome, supra note 9.

5

ORDER
IT IS HEREBY ORDERED THAT the October 17 and May 28, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: September 2, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

